UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7224



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RUFUS HOUSER, a/k/a Pookie,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CR-95-12, CA-98-55-3)


Submitted:   January 18, 2001               Decided:   January 26, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rufus Houser, Appellant Pro Se. Paul Thomas Camilletti, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rufus Houser seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, although we grant leave to

proceed in forma pauperis, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. Houser, Nos. CR-95-12; CA-98-55-3 (N.D.W. Va. June

27, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2